Title: To Thomas Jefferson from John Adams, 19 April 1825
From: Adams, John
To: Jefferson, Thomas


dear Sir.
Quincy
19th April 1825
Mr Charles Sigourney & Lady, a respectable pair in Hartford, Connecticut, the Husband a Son of my old friend in Amsterdam, and the Wife, a very conspicuous literary Lady, have requested a line to you, as they are bound on a journey to the seat of your University and wish I suppose an apology for visiting Monticello—I have lost your last letter to me, the most consolatory letter I ever received in my life, what would I not give for a copy of it—Your friend to all eternityJohn Adams